Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18 are allowed.  Claims 1 and 11 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a data access system comprising, in combination with other cited limitations, an error checking and correcting (ECC) circuit coupled to the first inversion circuit and the block buffer memory, and configured to determine whether the plurality of pieces of first inverted data are repairable, and if so, correct at least one piece of first inverted data stored in the block buffer memory; a second inversion circuit coupled to the block buffer memory and configured to receive the plurality of pieces of first inverted data from the block buffer memory, and invert the plurality of pieces of first inverted data to generate a plurality of pieces of first recovered data; and an application circuit configured to receive the plurality of pieces of first recovered data, and perform a corresponding operation according to the plurality of pieces of first recovered data as recited in claim 1.
Claims 2-10 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method of operating a data access system, the method comprising: the flash memory outputting a plurality of pieces of first data stored in a first block of the plurality of blocks; inverting the plurality of pieces of first data to generate a plurality of pieces of first inverted data; the block buffer memory storing the plurality of pieces of first inverted data; when the error checking and correcting circuit determines that the plurality of pieces of first inverted data are repairable, the error checking and correcting circuit correcting at least one piece of the plurality of pieces of first inverted data stored in the block buffer memory; inverting the plurality of pieces of first inverted data to generate the plurality of pieces of first recovered data; and the application circuit receiving a plurality of pieces of first recovered data to perform a corresponding operation accordingly as recited in claim 11.
Claims 12-18 are therefore allowed because of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senoo (US 2021/0311826) discloses a semiconductor storing apparatus capable of shortening a ECC processing time of a readout operation is provided, including a flash memory includes: a memory cell array; a page buffer/sense circuit holding data read out from a selected page of the memory cell array; an error correcting code circuit receiving data from the page buffer/sense circuit and holding error address information of the data; an output circuit selecting data from the page buffer/sense circuit based on a column address, and outputting the selected data to a data bus; and an error correction part correcting data of the data bus based on the error address information.
Jang et al. (US 2015/0242352) disclose a semiconductor memory device comprises a memory cell array and a data inversion circuit. The data inversion circuit is configured to receive a first unit data and a second unit data stored in the memory cell array through different first data lines, determine, while the first unit data is transmitted to a data input/output (I/O) buffer through a second data line, whether to the invert the second unit data based on a Hamming distance between the first unit data and the second unit data, and transmit the inverted or non-inverted second unit data to the data I/O buffer through the second data line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824